Name: Commission Regulation (EU) NoÃ 868/2010 of 30Ã September 2010 fixing the representative prices and additional import duties applicable to molasses in the sugar sector from 1Ã October 2010
 Type: Regulation
 Subject Matter: foodstuff;  EU finance;  trade;  prices
 Date Published: nan

 1.10.2010 EN Official Journal of the European Union L 259/5 COMMISSION REGULATION (EU) No 868/2010 of 30 September 2010 fixing the representative prices and additional import duties applicable to molasses in the sugar sector from 1 October 2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), lays down that the cif import price for molasses is to be considered the representative price. That price is fixed for the standard quality defined in Article 27 of Regulation (EC) No 951/2006. (2) For the purposes of fixing the representative prices, account must be taken of all the information provided for in Article 29 of Regulation (EC) No 951/2006, except in the cases provided for in Article 30 of that Regulation and those prices should be fixed, where appropriate, in accordance with the method provided for in Article 33 of Regulation (EC) No 951/2006. (3) Prices not relating to the standard quality should be adjusted upwards or downwards, according to the quality of the molasses offered, in accordance with Article 32 of Regulation (EC) No 951/2006. (4) Where there is a difference between the trigger price for the product concerned and the representative price, additional import duties should be fixed under the terms laid down in Article 39 of Regulation (EC) No 951/2006. Should the import duties be suspended pursuant to Article 40 of Regulation (EC) No 951/2006, specific amounts for these duties should be fixed. (5) The representative prices and additional import duties for the products concerned should be fixed in accordance with Article 34 of Regulation (EC) No 951/2006. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and the additional duties applying to imports of the products referred to in Article 34 of Regulation (EC) No 951/2006 are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. ANNEX Representative prices and additional import duties applicable to molasses in the sugar sector from 1 October 2010 (EUR) CN code Amount of the representative price in 100 kg net of the product in question Amount of the additional duty in 100 kg net of the product in question Duty to be applied to imports as a result of the suspension referred to in Article 40 of Regulation (EC) No 951/2006 per 100 kg net of the product concerned (1) 1703 10 00 (2) 13,60  0 1703 90 00 (2) 10,92  0 (1) This amount replaces, in accordance with Article 40 of Regulation (EC) No 951/2006, the rate of the Common Customs Tariff duty fixed for these products. (2) For the standard quality as defined in Article 27 of Regulation (EC) No 951/2006.